


110 HR 3950 IH: To approve a final rule of the Department of Homeland

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3950
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To approve a final rule of the Department of Homeland
		  Security relating to employers who receive a no-match letter
		  from the Commissioner of Social Security.
	
	
		1.Effect of final regulation on
			 no-match lettersThe Congress approves the final rule
			 promulgated by the Department of Homeland Security entitled Safe-Harbor
			 Procedures for Employers Who Receive a No-Match Letter (August 15,
			 2007; 72 Fed. Reg. 45611), and such rule shall have the force and effect of
			 enacted law until changed by such law.
		
